Citation Nr: 1546758	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from August 1967 to August 1969, to include duty in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction was subsequently transferred to the RO in Houston, Texas.  The case was before the Board in August 2015 and was remanded for an addendum opinion.  Unfortunately, additional development is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of noise exposure in service.  He makes a specific contention that his hearing loss in the left ear pre-existed service and underwent an increase in severity during that service which was clearly and unmistakably not due to the natural progression of the disease process. It is also his contention that hearing loss symptoms underwent an increase in severity during the course of active duty as a direct result of exposure to noise, and that also, a ringing in the ears began to manifest during this time.  He also alleges that a left ear hearing loss disability either causes or aggravates a right ear hearing loss disability.  

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.  The record indicates that the Veteran experiences bilateral hearing loss disability and, as he is competent to report on that which comes to him through his senses, also experiences current tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The claim was remanded in August 2015 for an addendum examination opinion in which an audiologist was to examine the Veteran's service treatment records and determine the extent of hearing loss in service, to include as to if pre-existing hearing loss disability, present in the left ear only, underwent an increase in severity that clearly and unmistakably was due to the natural progression of the disease process.  

The Board made a finding of fact with respect to the levels of severity of hearing loss noted at service entry and at service separation.  Indeed, irrespective of as to if a hearing loss disability was present in service in either ear, there was a change in threshold shifts suggestive, at least potentially, of a worsening in severity in both ears following active service.  

Indeed, while the left ear was, apparently, mostly stable (reported pure tone thresholds at separation were wither less severe or equal to service entry), there is one notable upward shift in the 4000Hz frequency.  That is, there was a shift of 10 decibels, with a more severe finding being noted at service separation in 1969.  Additionally, while the Veteran did not exhibit hearing loss symptoms at service entry in his right ear, there was a 5 decibel shift in pure tone thresholds to a more severe finding at 4000HZ at the time of separation.  

The Board had noted that a 2008 private examination report, which described in-service noise trauma in the form of artillery exposure, as not being probative for the purposes of resolution of the appeal as due to a lack of rationale associated with the opinion.  Further, a July 2008 VA opinion, which was against the Veteran's contentions, was also found to be lacking in probative value.  To remedy this, the Board specifically asked that an examination addendum opinion be authored to note as to if there was, in fact, a worsening of hearing loss in the left ear that was due to the natural progression of the disease process (or, alternatively, was due to intervening acoustic trauma).  The returned opinion, dated in August 2015, stated that "patient's hearing was essentially stable throughout military service by confirmation in the STRs."  In positing this opinion, however, with no other rationale associated, the examiner did not explain why there was a 10 decibel shift in pure tone thresholds at the 4000Hz level.  Indeed, as noted, the service separation results for the left ear do indicate pure tone thresholds of lesser or equal severity to those reported at service entry for most frequencies; however, the one noted upward shift in apparent severity was not expressly discussed by the examiner.  While the Board is not competent to make a finding of fact that such an upward shift was representative of an increase in hearing acuity depreciation, as evidence potentially favorable to the claim of worsening in service, it should have been discussed by the examiner (that is, if the evidence in the service treatment records does not show an upward change in severity, the reasoning for such a conclusion must be articulated).  As such, the opinion cannot be considered particularly probative, as it did not fully consider the content of the service treatment records (a review of which formed the basis of the opinion).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

When the Board undertakes the responsibility to offer an examination, it must ensure that it is adequate for rating purposes.  As noted, this did not occur in this case, and consequently, there was not compliance with all the mandates set forth by the Board's remand order (something to which the Veteran is legally entitled).  Stegall v. West, 11 Vet. App. 268 (1998).  

Here, there is no doubt that the Veteran experiences a bilateral hearing loss disability and tinnitus.  There is no need to examine the Veteran again; however, a new addendum opinion must be obtained, preferably from an examiner other than the one who reviewed the claim in August 2015.  In addition to addressing the remedial problems with the left ear, it is also asked that the new VA examiner address the Veteran's claims for entitlement to service connection for the right ear and for tinnitus on both direct and secondary theories of entitlement (i.e. whether left ear hearing loss disability, should the presumption of soundness not be rebutted and service connection be warranted, caused or aggravated tinnitus and a current right ear hearing loss disability or, alternatively, if exposure to acoustic trauma in service caused right ear hearing loss disability and/or tinnitus).  

Accordingly, the case is REMANDED for the following action:

1.  Provide an addendum audiology opinion, from an examiner other than the one who most recently reviewed the claim, to address the following:  

a)  Did the Veteran's pre-existing left ear hearing loss undergo a worsening during active service?  Specifically, the threshold shift from 60 to 70 decibels at the 4000Hz frequency should be addressed, and if such a change represented "essential stability" or an increase in severity, an opinion as to why that is the case must be made.  

Should it be determined that the threshold shift did, in fact, represent an increase in severity of symptoms of left ear hearing loss, the examiner must opine as to if such an increase clearly and unmistakably was due to the natural progression of the disease process or, alternatively, was due to intervening noise exposure in the form of acoustic trauma.  

b)  Noting the Veteran's noise exposure in service, it is asked as to if the right ear hearing loss was at least as likely as not (50 percent probability or greater) caused by acoustic trauma (artillery, etc.).  The change in frequency shift at 4000HZ from service entry to separation, which represented at least some documented change in hearing acuity, should be noted.  Additionally, the examiner should opine as to if right ear hearing loss and/or tinnitus were caused, or aggravated beyond the natural course of the disease process, by the left ear hearing loss disability. 

Lastly, the examiner should opine as to if exposure to artillery fire or other in-service acoustic trauma (which is conceded and which would, contrary to what was reported in August 2015, be a "remarkable event" of noise exposure) at least as likely as not caused the Veteran to develop current tinnitus.  

It is paramount that each opinion be accompanied by an associated rationale.  Conclusory statements, or those base on facts not in evidence (e.g. an incorrect reading of service treatment records), will not be sufficient and will require an additional remand for remedial compliance.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




